                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                           IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   JAMES PORATH, individually and on behalf                      No. C 18-03091 WHA
                                                                         11   of all others similarly situated,
United States District Court




                                                                         12                 Plaintiffs,
                               For the Northern District of California




                                                                                                                                            ORDER VACATING PRE-
                                                                         13     v.                                                          TRIAL AND TRIAL DATES

                                                                         14   LOGITECH, INC.,

                                                                         15                 Defendant.
                                                                                                                          /
                                                                         16
                                                                         17          In light of the stay issued by our court of appeals in February 2019, the pre-trial and trial

                                                                         18   dates set by the case management order dated August 23, 2018 are hereby VACATED. In this

                                                                         19   connection, a further case management conference is hereby SET for NOVEMBER 14, 2019 AT

                                                                         20   8:00 A.M. The parties must file a joint case management statement at least seven days prior.

                                                                         21
                                                                         22          IT IS SO ORDERED.

                                                                         23
                                                                         24   Dated: October 7, 2019.
                                                                                                                                        WILLIAM ALSUP
                                                                         25                                                             UNITED STATES DISTRICT JUDGE

                                                                         26
                                                                         27
                                                                         28
